

117 HR 1720 IH: COVID–19 Medical Production Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1720IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Vargas (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide additional funding under the Defense Production Act of 1950 related to medical supplies and equipment directly related to combating the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Medical Production Act.2.COVID–19 emergency medical supplies enhancement(a)Supporting enhanced use of the Defense Production Act of 1950In addition to funds otherwise available, there is appropriated, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2021, $10,000,000,000, to remain available until September 30, 2025, to carry out titles I, III, and VII of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) in accordance with subsection (b).(b)Medical supplies and equipment(1)Testing, PPE, vaccines, and other materialsExcept as provided in paragraph (2), amounts appropriated in subsection (a) shall be used for the purchase, production (including the construction, repair, and retrofitting of government-owned or private facilities as necessary), or distribution of medical supplies and equipment (including durable medical equipment) related to combating the COVID–19 pandemic, including—(A)in vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19, and the reagents and other materials necessary for producing, conducting, or administering such products, and the machinery, equipment, laboratory capacity, or other technology necessary to produce such products;(B)face masks and personal protective equipment, including face shields, nitrile gloves, N–95 filtering facepiece respirators, and any other masks or equipment (including durable medical equipment) determined by the Secretary of Health and Human Services to be needed to respond to the COVID–19 pandemic, and the materials, machinery, additional manufacturing lines or facilities, or other technology necessary to produce such equipment; and(C)drugs and devices (as those terms are defined in the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)) and biological products (as that term is defined by section 351 of the Public Health Service Act (42 U.S.C. 262)) that are approved, cleared, licensed, or authorized under either of such Acts for use in treating or preventing COVID–19 and symptoms related to COVID–19, and any materials, manufacturing machinery, additional manufacturing or fill-finish lines or facilities, technology, or equipment (including durable medical equipment) necessary to produce or use such drugs, biological products, or devices (including syringes, vials, or other supplies or equipment related to delivery, distribution, or administration).(2)Responding to public health emergenciesAfter September 30, 2022, amounts appropriated in subsection (a) may be used for any activity authorized by paragraph (1), or any other activity that the Secretary of Health and Human Services determines to be necessary, to meet critical public health needs of the United States, with respect to any pathogen that the President has determined has the potential for creating a public health emergency.(c)Delegation authorityFor purposes of using amounts appropriated in subsection (a), the President shall only delegate authority to—(1)with respect to any uses described under subsection (b), the Secretary of Health and Human Services;(2)with respect to uses described under subsection (b)(1), the head of any other agency responsible for responding to the COVID–19 pandemic if the President determines that such delegation is important to an effective response to such pandemic; and(3)with respect to uses described under subsection (b)(2), the head of any other agency responsible for responding to any pathogen with the potential for creating a public health emergency if the President determines that such delegation is important to an effective response to a public health emergency that may be created by such pathogen.(d)Application of limitations under the Defense Production Act of 1950The requirements described in section 304(e) of the Defense Production Act of 1950 (50 U.S.C. 4534(e)) shall not apply to the funds appropriated in subsection (a) until September 30, 2025.